In an action for divorce, the defendant wife appeals from an order of the Supreme Court, Queens County (Zelman, J.), dated November 18, 1986, which, in effect, restored the plaintiff husband’s action to the trial calendar and directed the parties to go to trial.
Ordered that the order is reversed, on the law, with costs, and the matter is removed from the Trial Calendar.
On November 10, 1986, a hearing which had been directed by order dated October 14, 1986, was to have taken place before the hearing Justice in connection with a motion which the defendant wife had made in a separate action (see, Post v Post, 141 AD2d 518 [decided herewith]). Instead of conducting *518that hearing, the hearing Justice, in the absence of any motion pending in the instant case, vacated 5 previous orders of 4 different Justices, all of which had refused to allow the plaintiff husband to proceed to trial in the present case because of his noncompliance with previous discovery demands, and ordered the parties to proceed to trial. Such action constituted a deviation from the principles which comprise the doctrine of law of the case (see also, Post v Post, supra) and we order a reversal. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.